Citation Nr: 1116267	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  03-05 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut




THE ISSUES

1.  Whether the October 1981 rating decision denying service connection for bilateral hearing loss contains clear and unmistakable error (CUE).

2.  Entitlement to an effective date prior to August 17, 2000 for the grant of service connection for bilateral hearing loss.




REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady Esq., ABS Legal Services




WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel



INTRODUCTION

The Veteran served on active duty from July 1965 to January 1969.  He also received a Purple Heart Medal.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision issued by the RO that granted service connection for a bilateral hearing loss.

In April 2005, the Veteran testified from the RO at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.  



FINDINGS OF FACT

1.  The determination to deny service connection for bilateral hearing loss in the October 1981 rating decision was based on the evidence of record and the law as it existed at that time.

2.  The Veteran is not shown to have applied to reopen the previously denied claim of service connection for a bilateral hearing disability earlier than August 17, 2000.


CONCLUSIONS OF LAW

1.  The October 1981 rating decision denying service connection for bilateral hearing loss did not contain CUE.  38 C.F.R. § 3.105 (2010).

2.  The claim for an effective date prior to August 17, 2000 for the grant of service connection for bilateral hearing loss must be denied by operation of law.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.400 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to notify and assist

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  The current claim stems from an application to reopen the previously-denied claim of entitlement to service connection for bilateral hearing loss.  

In the October 2002 rating decision on appeal, the RO reopened the claim and granted it.  This means that the notice requirements of 38 U.S.C.A. § 5103(a) have been met since the Veteran's claim was successfully reopened.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Following the Veteran's Notice of Disagreement as to the effective date, the RO properly provided him with a Statement of the Case addressing the effective date issue.  

VA has not obtained any records in connection with the Veteran's claim for an earlier effective date, as this claim for an earlier effective date is based upon evidence already in the claims file.  The Veteran has not submitted additional evidence during his appeal for an earlier effective date.  

As an initial matter, the Board observes that the Veterans Claims Assistance Act of 2000 (VCAA) is not applicable to allegations of CUE.  The Court has determined that claims of CUE and for earlier effective date claims are not conventional appeals.  

CUE claims are requests for revisions of previous decisions.  A claimant alleging CUE is not pursuing a claim for benefits.  Instead, that claimant is collaterally attacking a final decision.  

While CUE, when demonstrated, may result in reversal or revision of a final decision on a claim for benefits, it is not by itself a claim for benefits.  See Livesay v. Principi, 15 Vet. App. 165 (2001).

Additionally, VA did not provide the Veteran with an examination in connection with this claim (for an earlier effective date), as it does not meet the statutory requirements for a VA examination or medical opinion.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C) (West 2002); see also 38 C.F.R. § 3.159(c)(4)(A)-(C) (2010).  

In sum, there is no evidence of any VA error in assisting the Veteran that affects the fairness of this adjudication.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Finally, there has been substantial compliance with the June 2005 remand action by the Board.  

First, the Board finds that the July 2005 letter issued by the Appeals Management Center (AMC) explains in layman terms what is needed to substantiate a claim for CUE.  

Second, since VCAA is not applicable to allegations of CUE, the July 2005 AMC letter, in fact, provide more notice than is required by law.  

The Board acknowledges that the RO refers to the September 1981 RO decision in its letter and not to the October 1981 RO decision.  The Board does not find this to be prejudicial as the Veteran has not specified which decision in 1981 involved CUE.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

II.  Factual Background

In June 1981, a VA Form 21-4138 (Statement in Support of Claim) was received and determined to be a claim of service connection for bilateral hearing loss.

In a September 1981 rating decision, the RO denied service connection for bilateral hearing loss explaining that there was no evidence of incurrence of a hearing disorder in the Veteran's service or aggravation of a pre-existing hearing condition.  
There was no hearing disorder shown in service which could possibly be considered chronic in nature.  A continuity of treatment was not shown as the first evidence of a hearing disorder was approximately 12 years after service.   

After receiving medical records from Northeast Utilities, the RO again denied service connection for bilateral hearing loss in an October 1981 rating decision.  

The RO explained that service connection was denied as there was no evidence of hearing loss from 1969 to 1978.  In October 1981, the Veteran was notified of this RO decision and apprised of his appellate rights, but did not appeal in a timely manner.  

The Veteran petitioned to reopen the previously denied claim of service connection for a bilateral hearing loss in August 2000.  

In an October 2002 rating decision, the RO granted service connection for bilateral hearing loss, effective on August 17, 2000.   The grant was based on a statement made by a VA examiner who opined that it was at least as likely as not that his hearing loss was related to his military service.  The appeal as to the effective date claim arose from this decision.  

III.  Whether an October 1981 rating decision denying service connection for a bilateral hearing loss contains CUE.  

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding, including decisions of the assignment of disability ratings, will be accepted as correct in the absence of clear and unmistakable error.  

In order for a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  

As stated by the Court, for CUE to exist: (1) either the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Court has consistently stressed the rigorous nature of the concept of CUE. "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  

CUE consists of "errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. at 313.  "It must always be remembered that [clear and unmistakable error] is a very specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

A disagreement with how VA evaluated the facts is inadequate to raise the claim of clear and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995). 

Subsequently developed evidence may not be considered in determining whether error existed in the prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  

Moreover, a failure on the part of the RO to fulfill its statutory duty to assist the veteran with the development of facts pertinent to a claim does not constitute CUE.  See Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has also held that in order to be CUE, the error must be of a type that is outcome-determinative.  See Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999).

As to the October 1981 RO decision, the Board finds that this decision constitutes a final and binding determination.  The Veteran was also notified of his appellate rights in the letter associated with that decision, but failed to appeal in a timely manner.  

In reviewing the October 1981 RO decision, the Board notes that the RO denied the Veteran's claim on the basis that there was no evidence showing bilateral hearing loss from 1969 to 1978.  There is also no indication in the record that the decision was based on anything other than the correct facts then of record.

In January 2003, the Veteran asserted that the April 2002 VA examiner used the information of record in 1981 to arrive at the conclusion that his hearing loss was the result of his active service in the Republic of Vietnam.  He believed that the previous VA examiner in October 1969, as well as VA, was negligent in processing his records back in 1981.  

The evidence shows that the Veteran was afforded a VA examination in October 1969; however, the examiner found that he did not have hearing loss.  The October 1981 decision was based on that examination as well as the private treatment records showing that he had first been treated for bilateral hearing loss beginning in August 1979.  

The October 1981 decision also was based on the finding that there were no treatment records for the period from 1969 to 1978 showing that the Veteran had a hearing loss disability.   

The September 1981 RO decision had previously concluded that there was no hearing disorder in service that could be considered chronic in nature.  While this decision did not cite specific laws and regulations, it is fully consistent with 38 U.S.C. §§ 310 and 331 (1981) and 38 C.F.R. § 3.303(b) (1981), which, as with the current law and regulations, indicated that continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  

When a finding of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  The Veteran in this regard has not identified any evidence that the RO failed to address in connection with the rating decision in 1981.  

The Veteran in this case is essentially arguing that VA did not weigh the evidence properly in 1981.  As noted, a disagreement with how VA evaluated the facts is inadequate to raise the claim of clear and unmistakable error.  Luallen, 8 Vet. App. at 95 (1995).  

Thus, based on the facts at the time of the 1981 decision, the Board finds that reasonable minds could conclude that the original decision was fatally flawed

CUE consists of "errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. at 313.  

Also, the later October 2002 rating decision granting service connection for bilateral hearing loss was based upon new evidence in the form of a favorable opinion provided by a VA examiner.    

Although the VA examiner based her opinion on records that included those on file at the time of the October 1981 decision, it represented no more than one examiner's appreciation of the evidence.  As this opinion is more recent evidence, it cannot be considered in a CUE context under Porter.  

In summary, the October 1981 rating determination denying service connection for bilateral hearing loss represented a tenable decision based on the evidence of record and the law as it existed at that time.    

As the Veteran has failed to present a valid claim of CUE in the October 1981 rating decision, his appeal must be dismissed.


III.  Entitlement to an effective date prior to August 17, 2000 for the grant of service connection for bilateral hearing loss.

Unless otherwise specified, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase is to be fixed in accordance with the facts found, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

In new service connection cases, the effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  However, if the claim is received within one year of separation from service, the effective date will be the day following the date of separation from service.  38 C.F.R. § 3.400(b)(2).

In cases involving new and material evidence, where evidence other than service department records is received within the relevant appeal period or prior to the issuance of the appellate decision, the effective date will be as though the former decision had not been rendered.  38 C.F.R. § 3.400(q)(1)(i).  

In cases where the evidence is received after the final disallowance, the effective date is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).  See Sears v. Principi, 16 Vet. App. 244, 248 (2002) ("the Court thus holds that the effective date statute, 38 U.S.C.A. § 5110(a), is clear on its face with respect to granting an effective date for the award of VA periodic monthly benefits no earlier than the date that the claim for reopening was filed.")

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a)).  38 C.F.R. § 3.155 provides that any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim.  

Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  

VA is required to identify and act on informal claims for benefits. 38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  

38 C.F.R. § 3.157(a) provides that the effective date of pension or compensation benefits will be the date of receipt of the claim or the date entitlement arose, whichever is later.  

Acceptance of a report of examination or treatment meeting the requirements of 38 C.F.R. § 3.157 as a claim for increase is subject to the payment of retroactive benefits from the date of a report or for a period of one year prior to the date of receipt of the report.  

If a formal claim for compensation has previously been allowed, or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, a report of examination or hospitalization can be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b).  

As to reports prepared by VA or the uniformed services, the date of receipt of such a claim is deemed to be the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital.  

For reports prepared by a non-VA hospital where the veteran was maintained at VA expense, the date of admission to the hospital is accepted as the date of receipt of claim if VA maintenance was authorized prior to admission.  38 C.F.R. § 3.157(b)(1).  

For all other reports, including those from private physicians, laymen, and state and other institutions, the date of receipt of the reports is accepted as the date of receipt of an informal claim.  38 C.F.R. § 3.157(b)(2-3).  

In Sears v. Principi, supra, the Court found that 38 C.F.R. § 3.157 applied to a defined group of claims, specifically those claims for disability compensation for which a report of medical examination or hospitalization was accepted as an informal claim for an increase of a service-connected rating "where service connection has already been established."  Id. at 248-49. 

The mere presence of medical evidence does not establish intent on the part of the veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where the veteran had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Merely seeking treatment does not establish a claim, to include an informal claim, for service connection.

In this case, as the Veteran did not appeal from the October 1981 rating decision, that decision is "final" under 38 U.S.C.A. § 7105(c), and the effective date provisions of 38 C.F.R. § 3.400(q)(1)(i) are applicable.  

Accordingly, by law, the effective date must be either the date of receipt of the reopened claim or the date entitlement arose, whichever is later.

As noted, the Veteran's current claim was received on August 17, 2000.  There is no indication whatsoever of a claim prior to that date or subsequent to the unappealed October 1981 rating decision denying the claim.  

The Board is aware of records of treatment for hearing loss dated prior to August 17, 2000.  Those records, however, cannot be considered by the Board as an "informal claim" in light of Sears v. Principi and 38 C.F.R. § 3.157(b).  

Accordingly, there is no basis in the record for assigning an effective date earlier than the date of the reopened claim filed on August 17, 2000.  



ORDER

As the October 1981 rating decision denying service connection for bilateral hearing loss did not involve CUE, the appeal to this extent must be dismissed.

The claim for an effective date prior to August 17, 2000 for the grant of service connection for the bilateral hearing loss must be denied by law.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals










Department of Veterans Affairs


